DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 53-70 are pending and examined. Previously withdrawn claims 20, 22-31, 33-35, 37-38, 41-42 and 46 have been cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on June 10, 2021 has been received and considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 53-62, 64-67, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US Patent 8,003,407 B2), hereafter referred to as Zhou, in view of Boehringer et al (US PGPub 2008/0138842 A1, cited by applicant on IDS), hereafter referred to as Boehringer and Clark et al. (WO 00/25135, Pub Date: 04 May 2000, IDS submitted 06/10/2021), hereinafter referred to as Clark.
Zhou teaches a qualitative and quantitative assay and system for detecting the presence of at least one analyte in biological samples. Specifically, Zhou teaches a lateral flow assay with 
However, Zhou does not teach where the plurality of binding agents are tagged with one member of a conjugate pair or wherein the signaling agent is tagged with a second member of the conjugate pair or wherein the lateral flow device is adapted to inhibit the signaling agent from contacting the plurality of binding agents prior to formation of the sandwich complex.
Boehringer teaches an indirect lateral flow sandwich assay for detecting one or more analytes in a liquid sample. Specifically, the lateral flow assay contains a test strip on which analyte-specific binding antibodies, immobilized analyte-specific capture agents, and a detectable label particle are present. The analyte-specific binding antibody has the first 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the lateral flow assay as taught by Zhou and include the indirect labeling method as taught by Boehringer because the use of label particles increases the sensitivity of the assay and removes the need for secondary reagents for detection of an analyte. One of ordinary skill in the art would have a reasonable amount of success in modifying the lateral flow assays taught by Zhou to include the indirect labeling method as taught by Boehringer because both Boehringer and Zhou teach the use the detection of analytes in a sample using lateral flow assays.
While Zhou in view of Boehringer do not specifically teach that the signaling agent is preventing from contacting the plurality of binding agents prior to formation of the sandwich complex, Clark teaches throughout the publication a two-step capillary flow immunoassay wherein the first step takes a sample and treats it with the biotinylated detecting antibody conjugate. If target antigen is present in the aqueous suspension, biotin-labelled antibody will bind to it. Any antigen in the mixture is captured by an immobilized antibody at the site of the 
One skilled in the art at the time the invention was filed would have been motivated to combine the methods of Zhou in view of Boehringer with the separate signaling agent step after complex formation as taught by Clark because it would have been desirable to utilize a highly sensitive system that allows for rapid results while also being more efficient in allowing unbound binding agent to be removed from the strip before signaling agents are provided for detection which prevents unnecessary interference.

Regarding claims 53 and 54, Zhou teaches in an embodiment, the target containing sample first contacting a conjugate pad containing binding agents to form a target-binding agent complex. The conjugate pad is located upstream from the capture zone, which contains immobilized capture agents for binding to the target of interest. After the target-binding agent complex is formed, the complex then flows downstream to the capture zone, where the immobilized capture agent binds to the first complex formed above, thus forming a binding agent-target-capture agent complex (Col. 24, lines 26-43). In an alternative embodiment, the 
Regarding claim 55, Zhou teaches the use of a fluid-impermeable barrier interposed between elements of the lateral flow assay device, such as the sample pad/filter. The fluid-impermeable barrier serves to guide the fluid flow from the sample pad/filter so that it flows to the opposite end of the lateral flow assay and delays the flow of fluid back towards the sample pad/filter (Col. 17, lines 56-67; Col. 18, lines 1-6).

Regarding claim 56, Zhou teaches in an embodiment, the capture zone of the lateral flow assay may have more than one zone for capturing more than one analyte in a sample, in which more than one unique capture agent is used. In an embodiment, each of the capture agents is a specific antibody for binding to a specific antigen in the sample being analyzed (Col. 16, lines 21-40; Col. 18, lines 34-55).

Regarding claim 57 and 60, Zhou teaches that the analyte of interest include antibodies, antigens, hormones, disease markers, bacteria, viruses, and other proteins. The analyte of interest preferably contains an immunogenic portion such that antibodies can be raised against 

Regarding claim 58, Zhou teaches in an embodiment, multiple capture zones, each with an immobilized capture agent for binding to a specific target analyte within a sample. As shown in Figure 18 and 19, the capture zones are spatially separated from each other and each detect a different specific analyte within a sample (Fig. 18 and 19; Col. 16, lines 21-40; Col. 40, lines 16-30).

Regarding claim 59, Zhou teaches that the binding agent(s) specifically bind to the analytes present in sample. If there are multiple different analytes to be detected within a sample, then binding agents that are specific to each of the different analytes are used for detection (Col. 19, lines 31-51; Col. 43, lines 40-55).

Regarding claim 61, Zhou teaches in an embodiment that if the analyte is an antigen, both of the molecules binding to the analyte are antibodies that bind specifically to the analyte. The analyte can be an antigen that has multiple copies of the same epitope or a protein that has multiple regions of repetitive amino acid sequence. If the analyte is either of the two above, then both of the molecules binding to the analyte can be the same antibody or antibodies that bind to the same epitope of the analyte (Col. 11, lines 25-32).
Regarding claim 62, Zhou teaches a lateral flow assay for the detection of multiple unique analytes. Multiple unique analytes being tested for means that there are different 

Regarding claim 64, 65, and 66, Boehringer teaches an indirect lateral flow sandwich assay for detecting one or more analytes in a liquid sample. Specifically, the lateral flow assay contains a test strip on which analyte-specific binding antibodies, immobilized analyte-specific capture agents, and a detectable label particle are present. The analyte-specific binding antibody has the first member of a conjugate pair while the detectable label particle has the second member of the conjugate pair so that when the label particle is introduced to the lateral flow assay, the conjugate pair will draw the analyte-specific binding antibody together with the label particle, forming a labeled analyte-specific binding antibody (para. 0008). In an embodiment, the analyte-specific binding antibody with one member of a conjugate pair is present on a conjugate pad of the test strip. The labeled particle is in a liquid suspension separate from the analyte-specific binding antibody, which allows for the ability to introduce the labeled particle suspension after the sample is introduced to the lateral flow assay (para. 0073). In a preferred embodiment, the first member of the conjugate pair is biotin and the second member of the conjugate pair is selected from a group consisting of streptavidin, neutravidin, avidin, or anti-biotin antibodies (para. 0023).

Regarding claim 67, Boehringer teaches examples of the detectable label particle, which includes polymer latex particles, metal sols (i.e. colloidal gold particles), and chromogenic or 


Regarding claim 70, Zhou teaches that the target analyte can be an antibody, antigen, drug, biomarker or any macromolecule that could raise antibodies. When the analyte is an antigen, the antigen can be one that is associated with infectious agent. The infectious agent can be a virus, bacteria, fungus, or a prion (Col. 40, lines 44-64).

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Boehringer and Clark, as applied to claim 1 above, and further in view of Kim et al (US PGPub 2015/0251177 A1), hereafter referred to as Kim.
Regarding claim 63, Zhou in view of Boehringer and Clark teaches the lateral flow assay as applied above to claim 1. However, Zhou in view of Boehringer and Clark does not teach wherein the lateral flow device comprises a housing unit, wherein the upper inner surface of the housing unit comprises a series of ribs to contain liquid in excess of the capacity of the sample-receiving pad, thereby inhibiting the excess fluid from overflowing the sample-receiving pad.
Kim teaches a lateral flow assay strip and cartridge for providing accurate and reproducible results. Specifically, Kim teaches the cartridge having an upper cover member facing the test strip within. The cover member consists of multiple guides, in the form of protrusions, on the underside of the cover member. The guides are placed and positioned to 
One of ordinary skill in the art at the filing date of the invention would have been motivated to take the lateral flow assay device taught by Zhou in view of Boehringer and Clark and further include the guides as taught by Kim because the inclusion of said guides would prevent the overflow of sample into a sample receiving well (Kim, Fig. 8 and 9, para. 0072). One of ordinary skill in the art would have been motivated to combine references because conventional test strips require exact amounts of sample to be measured and loaded into the test strip and the addition of the guides taught by Kim provides a limit for the amount of sample flowed into the test strip thus removing the need for exact sample to be measured for detection.

Claim 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Boehringer and Clark as applied to claim 1 above, and further in view of Pronovost et al (US Patent 5,773,234), hereafter referred to as Pronovost.
Regarding claim 68, Zhou in view of Boehringer and Clark teaches the lateral flow assay as applied above to claim 1. However, Zhou in view of Boehringer and Clark does not teach wherein the sample is pre-treated using a base digestion followed by neutralization.
Pronovost teaches a lateral flow assay for the detecting the presence of chlamydia antigen in a patient’s sample. Specifically, chlamydia sample is first mixed with a strong base, such as NaOH, to release the antigen. The mixture is then neutralized by adding a neutralizing agent, such as zwitterionic detergent, and a blocking protein, such as bovine serum albumin. 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the lateral flow assay device taught by Zhou in view of Boehringer and Clark and further include the pre-treatment step as taught by Pronovost because the pre-treatment would allow for the sample to separate a target antigen from other materials in a sample and prevents aggregation and interference from other materials in the sample. Additionally, the addition of the base and neutralizing agent provides adequate solubilization of the antigen so it can be readily detected. One of ordinary skill in the art at filing date of the invention would have been motivated to combine the references because the pre-treatment step of Pronovost allows for increased sensitivity (prevention of aggregation and interference of other materials) for the detection of target analytes within a sample (Col. 4, lines 48-51).  
Regarding claim 69, Boehringer teaches in an embodiment, in which the analyte-specific binding antibody is put into a liquid suspension and subsequently mixed with a liquid sample prior to application to the first pad of a lateral flow assay (para. 0073).

Response to Arguments
	Applicant’s arguments filed 02/24/2021 have been considered. While arguments were found to be persuasive, they are found to be moot in view of the new grounds of rejection 
While Zhou in view of Boehringer do not specifically teach that that the signaling agent is prevented from contacting the plurality of binding agents prior to formation of the sandwich complex, as described above, Clark teaches a two-step capillary flow immunoassay wherein in the second step, the stick is contacted with nano-sized colloidal gold labelled with antibody specifically reactive with biotin. The anti-biotin gold conjugate wicks up the membrane by capillary action. Where the conjugate encounters biotin - at the reaction line if target antigen is present and the control line, the antibody binds to the biotin with concomitant accumulation of colloidal gold. This results in the formation of highly visible red lines (see pages 3-4). One skilled in the art at the time the invention was filed would have been motivated to combine the methods of Zhou in view of Boehringer with the separate signaling agent step after complex formation as taught by Clark because it would have been desirable to utilize a highly sensitive system that allows for rapid results while also being more efficient in allowing unbound binding agent to be removed from the strip before signaling agents are provided for detection which prevents unnecessary interference.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 06/10/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/REBECCA M GIERE/           Primary Examiner, Art Unit 1641